NUMBER 13-05-007-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
ARON GARZA VEGA,                                                Appellant,
 
                                           v.
 
THE
STATE OF TEXAS,                                              Appellee.
 
 
 
                  On appeal from the 92nd
 District Court
                           of Hidalgo
County, Texas.
 
 
 
          DISSENTING OPINION ON DESIGNATION
 
                     Before Justices Hinojosa,
Yañez, and Castillo
                                  Opinion by
Justice Castillo
 
 
 
 
Respectfully, I believe the opinion and the dissent
meet the requirements to be designated a published opinion under the criteria
of rule 47.4.  See Tex. R. App. P. 47.4.  Rule 47.4 states, in pertinent part:




An opinion must  be designated a memorandum opinion unless it
does any of the folllowing:       
 
(a) establishes a new rule of
law, alters or modifies an existing rule, or applies an existing rule to a
novel fact situation likely to recur in future cases;           
 
(b) involves issues of constitutional law or other
legal issues important to the jurisprudence of Texas; 
 
(c) criticizes existing law; or  
 
(d) resolves an apparent conflict of authority.    
 
Tex. R. App. P.
47.4. (Emphasis added).  The majority opinion and the dissent do not
meet any of the criteria with respect to designation and, thus, designation as
an "opinion" is the exception and not the rule.  See id.  Because I would designate the opinion as a
memorandum opinion, I respectfully disagree with the panel majority with
respect to designation.  Id.  Even so, I am pleased that the parties
receive their answer today, under either designation.  
ERRLINDA CASTILLO
Justice                    
        
 
      
Publish.[1]
Tex.
R. App. P.
47.2(b)
 
Dissenting Opinion
delivered and filed
this 27th  day of July, 2006.
 
 
 




[1] The designation of this opinion is also mandated by the majority's
decision on designation.